EXHIBIT 10.56

 

SECOND AMENDMENT TO RESTATED EMPLOYMENT AGREEMENT
OF JOHN KOZLOWSKI

 

THIS SECOND AMENDMENT (the “Second Amendment”) to the Restated Employment
Agreement (as defined below) is made and entered into as of July 31, 2019 (the
“Second Amendment Effective Date”) by and between John Kozlowski (“Executive”)
and Lannett Company, Inc. (“Company”).

 

WHEREAS, Executive and Company are parties to that certain Restated Employment
Agreement effective as of October 26, 2017 (the “Restated Employment
Agreement”);

 

WHEREAS, as a result of Executive’s promotion to the position of Chief of Staff
and Strategy Officer, Executive and Company signed an Amendment to Restated
Employment Agreement of John Kozlowski dated April 30, 2018 (“Amendment”).

 

WHEREAS, as a result of Executive’s promotion to the position of Vice President
of Finance and Chief Financial Officer, effective as of August 31, 2019,
Executive and Company now wish to amend further the Restated Employment
Agreement of John Kozlowski as follows:

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, it is hereby agreed that the
Restated Employment Agreement, as amended by the Amendment, is further amended
as follows:

 

1.                                      Paragraph 1 of the Restated Employment
Agreement shall be deleted and replaced with the following:

 

Employment.

 

As of August 31, 2019, Company hereby employs Executive as its Vice President of
Finance and Chief Financial Officer, and Executive accepts such employment.

 

--------------------------------------------------------------------------------



 

2.                                      Paragraph 3 of the Restated Employment
Agreement, as amended by paragraph 1 of the Amendment, shall be deleted in its
entirety and replaced with the following

 

Duties.

 

As of the Second Amendment Effective Date, Executive shall devote his full-time
efforts to the proper and faithful performance of all duties customarily
discharged by a Vice President of Finance and Chief Financial Officer, and any
additional duties assigned to him from time to time by the Chief Executive
Officer (“CEO”), and/or the Board of Directors of Company.  Executive shall
report directly to the CEO of Company. Executive agrees to use his best efforts
and comply with all fiduciary and professional standards in the performance of
his duties hereunder.  Executive shall provide services to any subsidiary or
affiliate of Company without additional compensation and benefits beyond those
set forth in this Agreement, and any compensation and benefits provided to
Executive for such services shall be a credit with regard to amounts due from
Company under this Agreement.  Executive represents and warrants to Company
that, at all times during the Term, he will fulfill his duty of loyalty to
Company; and he will act in the best interests of Company’s shareholders.

 

3.                                      Paragraph 4 of the Restated Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

Base Salary.

 

Effective as of the August 5, 2019, Executive shall be paid a base salary of
Three Hundred and Eighty Five Thousand Dollars and no cents ($385,000.00) per
annum for the Term, payable, less applicable withholdings, in proportional
monthly payments or more frequently in accordance with Company’s regular
practice.  Salary for a portion   of any period shall be prorated.  The
Compensation Committee of the Board of Directors and CEO will conduct an annual
performance review of Executive and, as part of such review, will consider
adjustments to the base salary as set forth herein based on the performance of
both Executive and Company.

 

4.                                      Except to the extent expressly modified
by this Second Amendment, all terms and conditions of the Restated Employment
Agreement shall remain the same and in full force and effect.

 

2

--------------------------------------------------------------------------------



 

5.                                      This Second Amendment, together with the
Amendment and the Restated Employment Agreement, represent the complete
agreement between the parties and cannot be altered or amended except by a
subsequent writing signed by all parties.

 

IN WITNESS WHEREOF, this Addendum has been executed by the parties as of the
Effective Date.

 

/s/ Samuel H. Israel

 

/s/ John Kozlowski

Witness

 

John Kozlowski

 

 

 

 

 

 

July 31, 2019

 

July 31, 2019

Date

 

Date

 

 

 

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

By:

/s/ Timothy C. Crew

 

 

 

Timothy C. Crew,

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

July 31, 2019

 

 

 

Date

 

3

--------------------------------------------------------------------------------